﻿On behalf of the Lithuanian
Government, allow me to warmly congratulate Mr. Razali
Ismail on his election as President of the General
Assembly at this session.
20


This session marks the fifth anniversary of the re-
entrance of Lithuania into the international community of
states. Five years ago, Lithuania was admitted to the United
Nations. At that time, the Organization, its Member States
and the peoples of the world saw the chance to seize
historic opportunities created by the new international
situation, with its promise of peace and stability.
The past five years leave no doubt that some of these
opportunities have been taken in a positive way. We have
seen that the highest levels of cooperation are possible, both
internationally and regionally. The destinies of different
peoples around the world have been linked as never before
by the globalization of the world economy and the
information superhighway.
But many cross-border issues, such as crime, drugs,
environmental pollution and terrorism, pose a major
challenge to us not only as individual nation-States, but as
a family of nations as well. These global challenges have
far-reaching implications for the world Organization.
Originally, the United Nations was entrusted with the
task of ensuring world harmony. Is it no less vital today to
maintain and promote this worldwide policy, as designed by
the founders of the United Nations? My answer is in the
positive.
For this reason, we need an Organization that can be
more responsive to the demands of Member States, and
Member States that act responsibly by setting realistic goals
and providing the resources needed for their
implementation.
During these past five years, Lithuania has progressed
politically and economically. Our relations with
neighbouring States are friendly and mutually beneficial,
thus ensuring a secure and stable environment in the region.
We are in the process of becoming integrated into European
and transatlantic structures. Negotiations on accession to the
World Trade Organization are well-advanced, ties with our
neighbours that are members of the Central European Free
Trade Agreement are gaining strength. The most valuable
cooperation is being advanced with Nordic countries, the
European Union and the North Atlantic Alliance. These
dimensions of cooperation have been fruitfully applied in
other structures as well. Cooperation with the European
Union on core United Nations issues — humanitarian
affairs, human rights, peacekeeping, structural and financial
reforms — and with the North Atlantic Treaty Organization
in the Implementation Force mission is the best example.
We are striving to deepen and broaden this cooperation.
The global challenges before us require the
commitment of Member States to the goals enshrined in
the United Nations Charter and call for structural and
institutional reform of the Organization. We have begun
the reform aimed at streamlining the functions of the
United Nations and rendering its institutional structure
more effective and flexible to deal with tasks which
sometimes cannot be foreseen in advance. We must bear
in mind that the future Organization can be only as
effective as its Member States desire it to be.
First, it goes without saying that we must put the
United Nations on a sound financial footing and
strengthen its capacity to fulfil its vital tasks. We support
the proposals put forward by the European Union in this
regard. A realigned scale of assessments, annual revision
of the scale, phasing out the scheme of limits, lowering
the assessment floor and swift implementation of the
proposals in practice would be the tools to overcome the
financial crisis and would certainly be an incentive for
Members to regularize payments.
Lithuania remains committed to its financial
obligations to the Organization. We also reiterate our
fundamental belief that the scale of assessments must
reflect the capacity to pay. At a time when many
countries, Lithuania included, are undergoing budgetary
adjustments and reviews, sound management of the
resources of the United Nations takes on added
importance.
Secondly, we believe that the functioning of United
Nations decision-making bodies must be improved. The
Security Council makes decisions that are binding on all
Member States and influences the lives of millions. It is
thus essential to make the Council more representative of
the world as it is today. More specifically, Lithuania has
called for increasing the representational capacity of the
Security Council in both categories of membership. The
Government of Lithuania recognizes that developing
countries have a case for improving their representation.
We also recognize that some countries, such as Germany
and Japan, can make a special contribution and that they
are ready to assume special political, military and
financial responsibility as new permanent members. In
our view, due consideration should also be given to the
aspirations to an additional non-permanent seat of the
countries of Eastern Europe, whose numbers have tripled
in recent years. We hope for agreement on the reform of
the Security Council. Lithuania supports proposals to this
end and encourages stronger movement by States towards
negotiations on the implementation of reform.
21


In terms of a comprehensive reform of the United
Nations system, any such reform is likely to fail if there is
no clear vision of its objectives and of the strategies for
pursuing them. A stark reassessment of the mission and
mandates is included in the United Nations medium-term
plan for 1998-2001. We consider it to be a good basis for
debate on the enhancement of the United Nations and for
strengthening its capacity to face new emerging challenges.
Lithuania, striving to make its contribution to
international cooperation in the maintenance of security and
stability, is determined to continue to improve the skills of
its peacekeepers, civilian police monitors and military
observers and will offer them to the United Nations in the
service of peacekeeping operations. Lithuania, in
cooperation with Estonia and Latvia, and also with Poland,
is advancing the development of joint peacekeeping units,
an exercise which in itself is a testimony to ultimate
understanding and cooperation between countries.
The costs and scope of United Nations peacekeeping
operations have proliferated dramatically since 1990. One
of the best ways to reduce this proliferation, and more
particularly to prevent human suffering, is to implement
many of the proposals put forward by the Secretary-General
in his “An Agenda for Peace”, especially in terms of
resolving disputes before violence breaks out.
United Nations intervention too often comes too
slowly and too late under very difficult circumstances.
Lacking resources, the Secretary-General is sometimes
expected to maintain peace where there is no will to
maintain peace. We feel that the emphasis needs to be
placed on strengthening the United Nations system’s
preventive capacity. We may need to adopt the
multidimensional approach to the concept of security,
mobilize the United Nations system in order to prevent
existing disputes from escalating into conflict, and attack
the problem at its very roots.
Lithuania welcomes measures to strengthen the United
Nations administrative structures in charge of peacekeeping
operations. The experience of the past few years leads us to
believe that we need to explore non-traditional approaches
to conflict prevention and resolution, including the
Organization’s rapid response capability. While the demand
in this domain still seems to be more than the United
Nations is equipped for, the burden-sharing of peacekeeping
with other regional organizations has to prevent the eruption
of a severe crisis. The complexity of the maintenance of
peace and security should not be solely a United Nations
enterprise. In Europe, we have the Organization for
Security and Cooperation in Europe, which operates in
accordance with agreed principles and is engaged in
activities to help parties to resolve disputes without
recourse to fighting.
Lithuania believes that any strategy for preventing
armed conflicts also involves pursuing tangible
disarmament objectives, especially in the areas of nuclear
non-proliferation and the control of conventional arms.
The Comprehensive Nuclear-Test-Ban Treaty now
ready for signature can be considered one of the historic
decisions of this decade. Today, I signed the Treaty on
behalf of the Republic of Lithuania. I believe this tangible
achievement of humankind should fuel international
efforts to take further effective measures towards nuclear
disarmament.
A major challenge immediately ahead is the
maintenance of multilateral disarmament and non-
proliferation efforts. We must find a key to freeze the
production and development of weapons of mass
destruction. The adoption of the Comprehensive Nuclear-
Test-Ban Treaty should set the tone for the disarmament
process which will be accompanied by the Convention on
the Prohibition of the Development, Production,
Stockpiling and Use of Chemical Weapons and on Their
Destruction. We must cope with new nuclear challenges,
such as nuclear leakage, smuggling of fissile materials,
failures in nuclear-custody systems and the potential
threat of nuclear terrorism.
Moreover, the dangerously widespread use of
conventional weapons undermines all attempts at the
peaceful solution to conflicts. Sometimes, as in the case
of land-mines, the deadly consequences persist for many
years, causing human suffering and resulting in enormous
costs. The growing support for banning the production of
and trade in anti-personnel land-mines is one way to
correct this problem.
Peace and development are closely linked and
development is a multifaceted process. Revitalization of
the United Nations in economic, social and related fields,
and interaction between the United Nations and other
multilateral development institutions, including the
Bretton Woods institutions and the World Trade
Organization, should be addressed to better structure the
Organization for serving peoples’ development needs.
Sustainable development must be based on participatory
democracy and respect for human rights.
22


Democratization must take hold inside a State and
should extend to the international community. The process
of democratization cannot be separated from the protection
of human rights. We will continue to support United
Nations programmes aimed at promoting a democratic
culture and at consolidating new or re-established
democracies.
Humanitarian assistance efforts face the challenge of
responding to humanitarian crises that have increased both
in number and complexity. United Nations programmes
could complement other initiatives already in place and
should be expanded in those fields where collective action
is required, such as in comprehensive reconstruction and
rehabilitation of war-ravaged areas.
Although the merits of the Office of the United
Nations High Commissioner for Refugees in facilitating
solutions to acute migration problems are evident, some
tendencies are cause for concern. The international
community needs updated approaches in resolution and
prevention policy. The Conference on Refugees and
Migrants in the Commonwealth of Independent States and
neighbouring countries, held in Geneva in May 1996, was
a step towards action on a regional level. We hope that
countries will adhere to the Programme of Action, in
particular those provisions concerning illegal migration.
We are in favour of strengthening mechanisms to
monitor and protect human rights, especially in conflict
situations. When these rights are seriously violated despite
all efforts to the contrary, we are in favour of turning to
judicial recourse. For this reason, we support the creation
of an international criminal court for the adjudication of all
human rights violations, wherever they may occur.
One of the greatest challenges stymieing the efforts of
the international community to ensure sustainable
development and democracy is transnational crime. This
often takes the form of illicit sales of arms and drugs, illicit
trafficking in people, child prostitution and other crimes. No
single country is able to cope with well-organized and well-
financed criminal structures. We deem that efficient anti-
money-laundering measures can be among the best tools to
undermine the economic roots of the criminal world.
The window of opportunity for greater international
cooperation is wider than at any time since 1945. We must
seize the moment if international cooperation is to take a
decisive step forward. A reformed and streamlined United
Nations, concentrating on the tasks entrusted to it in the
Charter, can make considerable progress towards fulfilling
the high expectations we place in it today.






